Citation Nr: 9910822	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  93-11 995A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a herniated nucleus pulposus at L4 to L5 and L5 
to S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1982 to November 1990.

2.	On April 14, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the veteran's express written consent.  38 
C.F.R. § 20.204(c)(1998).  

On April 14, 1999, the Board received the veteran's written 
notification that a withdrawal of this appeal is requested; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.



ORDER

The appeal is dismissed.



		
JANE E. SHARP
	Member, Board of Veterans' Appeals



 


